Citation Nr: 0624425	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  04-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased original evaluation for bilateral 
tinnitus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel






INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
St. Paul, Minnesota, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2003 and 2005); Smith v. Nicholson, 451 F.3d. 1344 
(Fed Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran requested an increased original evaluation for 
tinnitus, specifically a 10 percent evaluation for each ear.  
The RO denied the veteran's request because under Diagnostic 
Code (DC) 6260 there is no provision for assignment of a 
separate 10 percent evaluation for tinnitus of each ear.  The 
veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d. 1344 (Fed, Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260 (2003 and 2005).  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of the Veterans Claims Assistance Act 
have no effect on an appeal where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002). 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


